Clarke, J.:
The respondent was retained to collect a claim amounting to $265 under au agreement for the payment of ten per cent of the amount collected as a fee for services. The debtor on November 26, 1907, paid to the respondent §112 and on February 6, 1908, a further payment of §100, amounting in all to §212. Thereafter the client made inquiries of the respondent who not only concealed the fact that any payments had been made to him, but informed him that no payment had been made. Thereafter the client having learned the actual facts, employed another attorney to collect from the respondent, who finally paid $100. He has never paid any further portion of the amount collected and was properly found by the referee to have wrongfully and unlawfully converted his client’s money to his own use and to have been guilty of deceit, fraud, malpractice and unprofessional conduct in his office as an attorney and counselor at law. Respondent must be disbarred. McLaughlin, Scott, Miller and Dowling, JJ., concurred. Respondent disbarred. Settle order on notice.